


110 HR 608 IH: Digital Television Consumer Education Act

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 608
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Barton of Texas
			 (for himself, Mr. Upton, and
			 Mr. Hastert) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To further inform consumers about the transition to
		  digital television.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Television Consumer Education
			 Act of 2007.
		2.Consumer
			 education
			(a)Consumer
			 education requirementsSection 330 of the Communications Act of
			 1934 (47 U.S.C. 330) is amended—
				(1)by
			 redesignating subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Consumer
				education requirements regarding analog receivers
							(1)Requirements for
				retailersNot later than 45 days after the date of enactment of
				the Digital Television Consumer Education Act
				of 2007—
								(A)any retail
				distributor that displays for sale or rent any analog-only television sets
				shall place conspicuously in the vicinity of such television sets a sign
				containing, in clear and conspicuous print, the consumer alert described in
				paragraph (2); and
								(B)any retail
				distributor that offers for sale or rent such television sets via direct mail,
				catalog, or electronic means shall prominently display in the vicinity of all
				advertisements or descriptions of such television sets, in clear and
				conspicuous print, the consumer alert described in
				paragraph (2).
								(2)Digital
				television transition informationThe consumer alert required by
				this paragraph shall read as follows:
								
										CONSUMER ALERT
										This TV has only an analog broadcast tuner and
					 will require a converter box after February 17, 2009, to receive over-the-air
					 broadcasts with an antenna because of the Nation’s transition to digital
					 broadcasting. The TV should continue to work as before with cable and satellite
					 TV services, gaming consoles, VCRs, DVD players, and similar products. For more
					 information, call the Federal Communications Commission at 1–888–225–5322 (TTY:
					 1–888–835–5322) or visit the Commission’s digital television website at:
					 www.dtv.gov.
									.
							(3)MVPD
				outreachDuring the period beginning May 1, 2007, and ending
				February 17, 2009, each multichannel video programming distributor (as such
				term is defined in section 602 of this Act) shall include a notice in any
				monthly or other periodic bill that informs consumers of—
								(A)the digital
				television transition; and
								(B)the options
				consumers have after the transition to continue to receive broadcast
				programming, including over the air or through a multichannel video programming
				distribution service.
								(4)Broadcaster
				outreachDuring the period beginning on May 1, 2007, and ending
				November 3, 2008, each full-power commercial television broadcast licensee or
				permittee shall file, at least once every 90 days, either individually or
				jointly (such as through an association), a report with the Commission
				indicating the steps each such licensee or permittee has taken during the
				preceding 90 days, and any steps such licensee or permittee plans to take in
				the 90 days following the report, to inform consumers of the information
				described in subparagraphs (A) and (B) of
				paragraph (3). Each such report shall
				indicate for each such licensee or permittee the time, frequency, and content
				of any public service announcements relating to the digital television
				transition that it has aired, or that it has not aired any.
							(5)PenaltyIn
				addition to any other civil or criminal penalty provided by law, the Commission
				may issue civil forfeitures for violations of the requirements of this
				subsection in an amount equal to not more than 3 times the amount of the
				forfeiture penalty established by section 503(b)(2)(A).
							(6)SunsetThe
				requirements of this subsection shall cease to apply on December 1,
				2009.
							(7)DefinitionFor
				the purposes of this subsection, the term analog-only television
				set means any apparatus that—
								(A)is designed to
				receive broadcast television signals;
								(B)has an integrated
				display screen or is sold in a bundle with a display screen; and
								(C)is not capable of
				receiving broadcast signals in the digital television
				service.
								.
				(b)Commission
			 outreach
				(1)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Federal Communications
			 Commission shall establish and maintain a digital television transition public
			 outreach program. The Commission may seek the assistance of private entities,
			 such as broadcasters, manufacturers, retailers, multichannel video programming
			 distributors, and consumer groups in administering the program. The digital
			 television transition public outreach program shall educate consumers
			 about—
					(A)the digital
			 television transition;
					(B)the options
			 consumers have after the transition to continue to receive broadcast
			 programming, including over the air or through a multichannel video programming
			 distribution service; and
					(C)the converter-box program under section
			 3005 of the Digital Television Transition and Public Safety Act of 2005 (47
			 U.S.C. 309 note).
					(2)WebsiteThe Commission shall maintain and publicize
			 a website, or an easily accessible page on its website, containing the digital
			 television transition public outreach information required under
			 paragraph (1), as well as any links to
			 other websites the Commission determines to be appropriate.
				(3)DTV working
			 group on consumer outreach and assistance
					(A)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Federal Communications
			 Commission shall establish an advisory committee, to be known as the DTV
			 Working Group, to consult with State and local governments, providers of
			 low-income assistance programs, educational institutions, community groups, and
			 the National Telecommunications and Information Administration to promote
			 consumer outreach and assistance regarding the digital television transition
			 and the converter-box program under section 3005 of the Digital Television
			 Transition and Public Safety Act of 2005 (47 U.S.C. 309 note).
					(B)MembershipThe Federal Communications Commission shall
			 invite to participate in the DTV Working Group representatives of groups
			 involved with the transition to digital television, including the Commission,
			 the National Telecommunications and Information Administration, other relevant
			 Federal agencies, commercial and noncommercial television broadcasters,
			 multichannel video programming distributors, consumer electronics manufacturers
			 and manufacturers of peripheral devices, broadcast antenna and tuner
			 manufacturers, retail providers of consumer electronics equipment, consumer
			 groups, and public interest groups (including the American Association of
			 Retired Persons and the Seniors Coalition). Members of the DTV Working Group
			 shall serve without compensation and shall not be considered Federal employees
			 by reason of their service on the advisory committee.
					(C)PurposesThe
			 purposes of the DTV Working Group are—
						(i)to provide ongoing advice to the Federal
			 Communications Commission in creating and implementing the public outreach
			 program under this subsection;
						(ii)to
			 advise the Commission about the procedures of the public outreach program
			 including, at a minimum, recommended procedures for public service
			 announcements by broadcasters, toll-free information hotlines, and retail
			 displays or notices; and
						(iii)to
			 provide to the Commission regular DTV Progress Reports that reflect ongoing and
			 planned efforts by the private sector, both nationally and in individual
			 television broadcast markets, to inform consumers about the digital television
			 transition.
						(c)Converter-box
			 energy standardsSection 3005
			 of the Digital Television Transition and Public Safety Act of 2005 (47 U.S.C.
			 309 note) is amended by adding at the end the following new subsection:
				
					(e)Converter-box
				energy standards
						(1)Energy
				standardsNot later than 90 days after the date of enactment of
				the Digital Television Consumer Education Act
				of 2007, the Assistant Secretary of Commerce for Communications
				and Information shall establish energy consumption standards applicable to
				digital-to-analog converter boxes (as defined in subsection (d)) in order for
				such boxes to qualify for purchase with coupons made available under this
				section.
						(2)InapplicabilityNotwithstanding
				any other provision of law, the standards described in paragraph (1) shall be
				the exclusive energy consumption standards for converter boxes manufactured or
				imported for use in the United States on and after the effective date
				established by the Assistant Secretary and until January 1,
				2010.
						.
			3.Progress
			 reports
			(a)During the period
			 beginning on June 1, 2007, and ending on December 1, 2008, the Federal
			 Communications Commission shall submit a report, not less than once every 180
			 days, to the Committee on Energy and Commerce of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the Senate. Such
			 reports shall include information regarding—
				(1)the status of the
			 Commission’s international coordination efforts with Canada and Mexico of the
			 digital television service table of allotments; and
				(2)the Commission’s
			 consumer education efforts, as well as the consumer education efforts of
			 broadcasters, multichannel video programming distributors, consumer electronics
			 manufacturers, retailers, and consumer groups.
				(b)During the period beginning on April 1,
			 2008, and ending on October 1, 2009, the Assistant Secretary of the National
			 Telecommunications and Information Administration shall submit a report, not
			 less than once every 90 days, to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate summarizing the progress of coupon distribution
			 and redemption under Section 3005 of the Digital Television Transition and
			 Public Safety Act of 2005 (47 U.S.C. 309 note), including—
				(1)the number of
			 coupons distributed and redeemed;
				(2)the amount of time
			 it takes for coupons to be distributed and redeemed; and
				(3)the cost of the
			 coupons and administrative costs, to date.
				
